UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

KENAN ALLEN (#382599)
CIVIL ACTION

VERSUS
19-34-SDD-RLB

JAMES LEBLANC, ET AL.
RULING

The Court has carefully considered the Complaint,’ the record, the law applicable
to this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated April 22, 2019, to which an objection? was filed and also
reviewed.

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Court declines the exercise of supplemental jurisdiction over
any potential state law claims and this action is hereby DISMISSED, with prejudice, for
failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)
and 1915A.

Baton Rouge, Louisiana the/Z day of May, 2019.

~ SHELLY D. DJCK, CHIEF DISTRICT JUDGE
MIDDLE DIS¥RICT OF LOUISIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 8.
3 Rec. Doc. 9.
